DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendments have been received on 10/5/2019. Claims 2, 6-8, 17 17 have been amended. Claims 59-61 are new. Claims 5, 13-15, 23-58 are cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is considered by the examiner.
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are maintained, on claims 2-4, 6-11, 16-22, 59-64. The rejections are repeated below for convenience.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6-11, 16-22, 59-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no concrete evidence of whether the broad claims enables the entire scope of the claimed range, without including millions of other species under ion-storing solid phase particles with the same characteristics but not necessarily within the scope of the invention.
First, the scope of the claims relates to a large number of possible components. In this case, the unpredictability of chemical reactions creates a reasonable doubt as to whether the artisan could reasonably prepare an ion storing solid particle that is capable of taking up or releasing ions and remains substantially insoluble during operation in an electrolyte within the  That is, the full scope of a generic claim must be enabled such that the scope of enablement bears a reasonable correlation of the breadth of the claimed genus.
Claims Analysis
Since, claims 2, 17, 59-64 recites multiple compounds in an alternative manner. Thus as long as one of the compounds are disclosed by the prior art such as colloidal suspension in Phillip and Amendola or particle suspension in Kazacos. It is unnecessary to address the rest of the claimed limitations such as “slurry, particle in suspension, an emulsion, a gel and a micelle”.


Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Amendola, on claims 41, 42, 44, 49, 50, 51, 53, 54 because the Applicants because the Applicant amended the claims.
The rejection under pre-AIA  35 U.S.C. 102 (a) as being anticipated by De Jonghe, on claims 2, 9, 10, 17 5, 23, 26, 30, 31, 35, 41, 44, 48, 49, 53, are withdrawn because the Applicant amended or cancelled the claims.
The rejection under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Sonneveld, on claims 41, 46, 50, 51, are withdrawn because the Applicant amended the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 3, 9, 10, 17, 18, 59-64 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Amendola (US Patent 5,804,329) as evidence by Darian (US Patent 5,102,510).
Regarding claims 2, 59-64, the Amendola reference discloses s composition for an energy storage device, the composition comprising ion-storing solid phase particles in a liquid electrolyte and an electronically conductive additive (conductivity enhancer col. 1, line 50-60 as evidence by claim 9 in the Darian reference quaternary ammonium salts are electroconductive) in the liquid electrolyte, the ion-storing solid phase particles 
Regarding claim 3, the Amendola reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1; 2:8-25).
Regarding claim 9, the Amendola reference disclose the ion-storing solid phase particles stores Na.
Regarding claim 10, the Amendola reference discloses the composition is disposed between a current collector and the ion permeable membrane
Regarding claim 17, the Amendola reference discloses an energy device comprising a positive electrode, a negative electrode, and an ion-permeable membrane separating the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode , wherein at least one of the positive electrode and the negative electrode includes ion storing solid phase particles in a liquid electrolyte and an electronically conductive additive (conductivity enhancer col. 1, line 50-60 as evidence by claim 9 in the Darian reference quaternary ammonium salts are electroconductive) in the liquid electrolyte wherein the ion storing solid phase particles are capable of taking up or releasing ions, remain substantially insoluble during operation of the energy  storage device and comprise at least on intercalation compound (Fig. 1, 2:8-25;8:50-9:27) and the at least one of the positive electrode and the negative electrode is at least a colloidal (5:35-45).
.
Claim(s) 2, 3, 9, 10, 17, 18, 59-64  is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Phillips (US Patent 6,979,512).

Regarding claim 2, the Phillips reference discloses s composition for an energy storage device, the composition comprising ion-storing solid phase particles (PbO2) in a liquid electrolyte (sulfuric acid) and an electronically conductive additive (metal) in the liquid electrolyte, the ion-storing solid phase particles (1) are capable of taking up or releasing said ions, and (2) remain substantially insoluble during operation of the energy storage device (col. 2 lines 5-20) and the composition is at least a colloid.
Regarding claim 3, the Phillips reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (the colloid, column 2:lines 10-20).
Regarding claim 9, the Phillips reference disclose the ion-storing solid phase particles stores H (4:35-40).
Regarding claim 10, the Phillips reference discloses the composition is disposed between a current collector and the ion permeable membrane ( leads 145, 120a)
Regarding claim 17, the Phillips reference discloses an energy device comprising a positive electrode, a negative electrode, and an ion-permeable membrane separating the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode , wherein at least one of the positive electrode and 
Regarding claim 18, the Phillips reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (colloid).
Claim(s) 2, 7, 8, 10, 17, 18, 59-64 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Kazacos et al. (US Publication 2001/0028977).
Regarding claim 2, 59-64, the Kazacos reference discloses s composition for an energy storage device, the composition comprising ion-storing solid phase particles insoluble vanadium in a liquid electrolyte (sulfuric acid) and an electronically conductive additive (P214) in the liquid electrolyte, the ion-storing solid phase particles are capable of taking up or releasing said ions, and (2) remain substantially insoluble during operation of the energy storage device (super saturation of vanadium) and the composition is at least a particle suspension.
Regarding claim 7, and 8, the Kazacos reference discloses a percolative continuous electronically conductive network made of carbon fibers (P214-215)
Regarding claim 10, the Phillips reference discloses the composition is disposed between a current collector and the ion permeable membrane (P424)
Regarding claims 17, 59-64, the Phillips reference discloses an energy device comprising a positive electrode, a negative electrode, and an ion-permeable membrane 




Claim Rejections - 35 USC § 103
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over De Jonghe et al.  (US Publication 2006/0194115) in view of Chu, on claims 4, 6-8, 11-12, 19-2125, 27-29, 32, 33, 37-39, 43, 45-47, 55-57 are withdrawn because the Applicants cancelled the claims.
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over De Jonghe et al.  (US Publication 2006/0194115)  view of Chu (US Patent 6,376,123)  in further view of Mukherjee et al. on claims 16, 22, 34, 40, 52, 58   are withdrawn because the Applicants cancelled the claims.
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over Amendola (US Patent 5,804,329) in view of Lumsden, on claims 43, 45, 55-57 are withdrawn because the Applicants cancelled the claims.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.





Claim 4, 6, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amendola (US Patent 5,804,329) in view of Lumsden (US Patent 6,866,689) 
Regarding claim 4, 6, 19-21 the Amendola reference discloses the claimed invention above and further incorporated herein. The Amendola reference discloses semi-solids such as slurries of sodium borohydride in the electrodes to provide hydrogen in redox cells but is silent in the specific volume percent. The Lumsden discloses slurries of sodium borohydride to be at a volume of 41% volume (volume % calculated with w/w of sodium borohydride from Tables).
KSR v. Teleflex
Claim(s) 16 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Kazacos et al. (US Publication 2001/0028977).
The Kazacos reference disclose the claimed invention above and further incorporated herein. The Kazacos is silent in specifying the thickness in the electrode is about 250-800 microns, however, the Kazacos reference discloses the thickness can be chosen and will depend primarily on the power output of the electrochemical cell (P215). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a chosen electrode thickness of about KSR v. Teleflex



Double Patenting
Claims 2-4,6-10, 16-22, 59-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,831,519. Although, the claims at issue are not identical, they are not patentably distinct from each other because the claims do not preclude one another.
Claims 2-4,6-10, 16-22, 59-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,831,518. Although, the claims at issue are not identical, they are not patentably distinct from each other because the claims do not preclude one another.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4,6-10, 16-22, 59-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725